Motion Granted; Order filed, January 8, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00160-CV
                                 ____________

                           J. PAUL CAVER, Appellant

                                         V.

                        CYNTHIA CLAYTON, Appellee


                     On Appeal from the 80th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-65040


                                      ORDER

      The reporter’s record in this case was originally due May 7, 2018. See Tex.
R. App. P. 35.1. On June 21, 2018 this court abated the appeal and ordered the court
reporter to file the record. On November 5, 2018 the court reporter filed an
inaccurate record, which was refused by this court. On December 11, 2018 appellant
filed a motion to compel the court reporter to file an accurate reporter’s record. The
record has not been filed with the court. Because the reporter’s record has not been
filed timely, we grant appellant’s motion and issue the following order.
      We order Michelle Tucker, the official court reporter, to file the corrected
record in this appeal within 15 days of the date of this order.

                                   PER CURIAM